Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 11, and 18 objected to because of the following informalities:  The claims recite an third vector. The claims should recite a third vector. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (Distant Supervision for Relation Extraction via Piecewise convolutional neural networks) in view of Nickel (A Review of Relational Machine Learning for Knowledge Graphs) 

Regarding claim 1, Zeng teaches A computer-implemented method comprising: identifying, by a processor, a set of data in a knowledge graph ([Page 1758, Para. 4.2.1] In this paper, we use the Skip-gram model (word2vec)5 to train the word embeddings on the NYT corpus. Word2vec first constructs a vocabulary from the training text data and then learns vector representations of the words. The examiner notes that Zeng teaches selecting a dataset from the word2vec model).
identifying, by the processor, a plurality of portions of an unannotated corpus, wherein a portion includes at least one entity ([Page 1758, Para. 4.1] This dataset was generated by aligning Freebase relations with the NYT corpus, with sentences from the years 2005-2006 used as the training corpus and sentences from 2007 used
as the testing corpus. The examiner notes that Zeng teaches selecting sentences from different years of the NYT corpus).
clustering, by the processor, the plurality of portions into at least one data set based on the at least one entity of the plurality of portions ([Page 1758, Para. 4.1] We evaluate our method on a widely used dataset that was developed by (Riedel et al., 2010) and has also been used by (Hoffmann et al., 2011; Surdeanu et al., 2012). This dataset was generated by aligning Freebase relations with the NYT corpus, with sentences from the years 2005-2006 used as the training corpus and sentences from 2007 used as the testing corpus. The examiner notes that Zeng teaches the use of a dataset that is created from sentences from the NYT corpus).
training, by the processor, a model using the at least one data set and the set of data identified from the knowledge graph ([Page 1758, Para. 4.2.1] In this paper, we use the Skip-gram model (word2vec)5 to train the word embeddings on the NYT corpus.
applying, by the processor, the model to a set of entities in the unannotated corpus to predict unary relations associated with the set of entities ([Figure 3] The architecture of PCNNs (better viewed in color) used for distant supervised relation extraction, illustrating the procedure for handling one instance of a bag and predicting the relation between Kojo Annan and Kofi Annan).

    PNG
    media_image1.png
    528
    1145
    media_image1.png
    Greyscale

converting, by the processor, the predicted unary relations into a set of binary relations associated with the set of entities ([Page 1756, Para. 3.1.2] In relation extraction, we focus on assigning labels to entity pairs. Similar to Zeng et al. (2014), we use PFs to specify entity pairs. A PF is defined as the combination of the relative distances from the current word to e1 and e2. For instance, in the following example, the relative distances from son to e1 (Kojo Annan) and e2 (Kofi Annan) are 3 and -2, respectively. The examiner notes that Zeng teaches predicting the relations between entities and the relative distances between them).
However, Zeng fails to explicitly teach adding, by the processor, the set of binary relations to the knowledge graph.
On the other hand, Nickel teaches adding, by the processor, the set of binary relations to the knowledge graph ([Page 11, Para. 3] In this paper, we review a variety of techniques from the SRL community and explain how they can be applied to
large-scale knowledge graphs (KGs), i.e., graph structured knowledge bases (KBs) that store factual information in form of relationships between entities. The examiner notes that Zeng and Nickel are both considered to be analogous because they are in the same field of natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zeng’s relation extraction model to incorporate adding, by the processor, the set of binary relations to the knowledge graph as taught by Nickel [Page 11, Para. 3] to train a model that can predict new facts given existing facts [Page 11, Para. 4]).

Regarding claim 2, Zeng teaches The computer-implemented method of claim 1, wherein the model is a deep neural network comprising at least a piecewise convolutional neural network (PCNN) and a network-in-network (NiN) layer ([Page 1753, Para. 2] In this paper, we propose a novel model dubbed the Piecewise Convolutional Neural Networks (PCNNs) with multi-instance learning to address these two problems. To solve the first problem, distant supervised relation extraction is treated as a multi-instance problem in which the uncertainty of instance labels is taken into account. The examiner notes that Zeng teaches a model that uses a piecewise convolutional neural network, piecewise max pooling, and a SoftMax classifier).

Regarding claim 4, Zeng teaches The computer-implemented method of claim 1, wherein training the model comprises: identifying, by the processor, a first vector in a word embedding table, the first vector including a plurality of objects, and the plurality of objects includes a particular entity ([Figure 3]. The examiner notes that Zeng teaches a word vector).

    PNG
    media_image2.png
    546
    1120
    media_image2.png
    Greyscale
identifying, by the processor, a second vector in a position embedding table, the second vector including positions of the plurality of objects relative to the particular entity ([Figure 3] The examiner notes that Zeng teaches a word position vector).
concatenating, by the processor, the first vector with the second vector to produce an third vector ([Figure 3] The examiner notes that Zeng teaches a word vector and a word position vector that are combined into a single vector).
applying, by the processor, a piecewise convolutional neural network (PCNN) to the third vector to produce a matrix ([Figure 3] The examiner notes that Zeng teaches the application of a piecewise convolutional neural network to a combined word/position vector which produces another vector).
applying, by the processor, a fully connected layer on the matrix to produce a fourth vector associated with the particular entity ([Figure 3] The examiner notes that Zeng teaches the application of a SoftMax function after the piecewise convolutional neural network).
aggregating, by the processor, the fourth vector with other vectors associated with other entities to determine relations between the particular entity and the other entities ([page 1757, Para. 3.4] Each output can then be interpreted as the confidence score of the corresponding relation. This score can be interpreted as a conditional probability by applying a SoftMax operation. The examiner notes that the relation between the entities is determined based on a confidence score).

Regarding claim 5, Zeng teaches The computer-implemented method of claim 4, wherein the aggregating comprises applying a network-in-network layer over the fourth vector and the other vectors ([page 1757, Para. 3.4] Each output can then be interpreted as the confidence score of the corresponding relation. This score can be interpreted as a conditional probability by applying a SoftMax operation).

Regarding claim 6, Zeng teaches The computer-implemented method of claim 1 wherein the converting comprises separating, by the processor, a portion of a predicted unary relation into a binary relation and an argument ([Page 1755, Para. 2] Inspired by Zeng et al. (2014), we propose the use of PCNNs with Multi-instance learning to automatically learn features for distant supervised relation extraction. The examiner notes that Zeng teaches the extraction of relations from instances. The examiner interprets such relation extraction to be the claimed conversion into a relation and argument).

Regarding claim 7, Zeng teaches The computer-implemented method of claim 1, wherein applying the model comprises: receiving, by the processor, a particular entity among the unannotated corpus and identifying, by the processor, a particular unary relation among a set of unary relations defined by the model ([Page 1758, Para. 4.1] We evaluate our method on a widely used dataset that was developed by (Riedel et al., 2010) and has also been used by (Hoffmann et al., 2011; Surdeanu et al., 2012). This dataset was generated by aligning Freebase relations with the NYT corpus, with sentences from the years 2005-2006 used as the training corpus and sentences from 2007 used as the testing corpus. Following previous work (Mintz et al., 2009), we evaluate our method in two ways: the held-out evaluation and the manual evaluation. The held-out evaluation only compares the extracted relation instances against Freebase relation data and reports the precision/recall curves of the experiments. In the manual evaluation, we manually check the newly discovered relation instances that are not in Freebase. The examiner notes that Zeng teaches the use of a model that predefines a set of relations between entities).

Regarding claim 8, Zeng teaches A system comprising: a memory configured to store a knowledge graph and an unannotated corpus; a processor comprising hardware, the processor is configured to be in communication with the memory, and the processor being configured to: identify a set of data in a knowledge graph ([Page 1758, Para. 4.2.1] In this paper, we use the Skip-gram model (word2vec)5 to train the word embeddings on the NYT corpus. Word2vec first constructs a vocabulary from the training text data and then learns vector representations of the words. The examiner notes that Zeng teaches selecting a dataset from the word2vec model).
Identify a plurality of portions of an unannotated corpus, wherein a portion includes at least one entity ([Page 1758, Para. 4.1] This dataset was generated by aligning Freebase relations with the NYT corpus, with sentences from the years 2005-2006 used as the training corpus and sentences from 2007 used
as the testing corpus. The examiner notes that Zeng teaches selecting sentences from different years of the NYT corpus).
Cluster the plurality of portions into at least one data set based on the at least one entity of the plurality of portions ([Page 1758, Para. 4.1] We evaluate our method on a widely used dataset that was developed by (Riedel et al., 2010) and has also been used by (Hoffmann et al., 2011; Surdeanu et al., 2012). This dataset was generated by aligning Freebase relations with the NYT corpus, with sentences from the years 2005-2006 used as the training corpus and sentences from 2007 used as the testing corpus. The examiner notes that Zeng teaches the use of a dataset that is created from sentences from the NYT corpus).
Train a model using the at least one data set and the set of data identified from the knowledge graph ([Page 1758, Para. 4.2.1] In this paper, we use the Skip-gram model (word2vec)5 to train the word embeddings on the NYT corpus.
Apply the model to a set of entities in the unannotated corpus to predict unary relations associated with the set of entities ([Figure 3] The architecture of PCNNs (better viewed in color) used for distant supervised relation extraction, illustrating the procedure for handling one instance of a bag and predicting the relation between Kojo Annan and Kofi Annan).

    PNG
    media_image1.png
    528
    1145
    media_image1.png
    Greyscale

convert the predicted unary relations into a set of binary relations associated with the set of entities ([Page 1756, Para. 3.1.2] In relation extraction, we focus on assigning labels to entity pairs. Similar to Zeng et al. (2014), we use PFs to specify entity pairs. A PF is defined as the combination of the relative distances from the current word to e1 and e2. For instance, in the following example, the relative distances from son to e1 (Kojo Annan) and e2 (Kofi Annan) are 3 and -2, respectively. The examiner notes that Zeng teaches predicting the relations between entities and the relative distances between them).
However, Zeng fails to explicitly teach add the set of binary relations to the knowledge graph.
On the other hand, Nickel teaches add the set of binary relations to the knowledge graph ([Page 11, Para. 3] In this paper, we review a variety of techniques from the SRL community and explain how they can be applied to large-scale knowledge graphs (KGs), i.e., graph structured knowledge bases (KBs) that store factual information in form of relationships between entities. The examiner notes that Zeng and Nickel are both considered to be analogous because they are in the same field of natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zeng’s relation extraction model to incorporate add the set of binary relations to the knowledge graph as taught by Nickel [Page 11, Para. 3] to train a model that can predict new facts given existing facts [Page 11, Para. 4])

Regarding claim 9, Zeng teaches The system of claim 8, wherein the model is a deep neural network comprising at least a piecewise convolutional neural network (PCNN) and a network-in-network (NiN) layer ([Page 1753, Para. 2] In this paper, we propose a novel model dubbed the Piecewise Convolutional Neural Networks (PCNNs) with multi-instance learning to address these two problems. To solve the first problem, distant supervised relation extraction is treated as a multi-instance problem in which the uncertainty of instance labels is taken into account. The examiner notes that Zeng teaches a model that uses a piecewise convolutional neural network, piecewise max pooling, and a SoftMax classifier).

Regarding claim 11, Zeng teaches The system of claim 8, wherein the processor is configured to: identify a first vector in a word embedding table, the first vector including a plurality of objects, and the plurality of objects includes a particular entity ([Figure 3]. The examiner notes that Zeng teaches a word vector).

    PNG
    media_image2.png
    546
    1120
    media_image2.png
    Greyscale
identify a second vector in a position embedding table, the second vector including positions of the plurality of objects relative to the particular entity ([Figure 3] The examiner notes that Zeng teaches a word position vector).
concatenate the first vector with the second vector to produce an third vector ([Figure 3] The examiner notes that Zeng teaches a word vector and a word position vector that are combined into a single vector).
apply a piecewise convolutional neural network (PCNN) to the third vector to produce a matrix ([Figure 3] The examiner notes that Zeng teaches the application of a piecewise convolutional neural network to a combined word/position vector which produces another vector).
apply a fully connected layer on the matrix to produce a fourth vector associated with the particular entity ([Figure 3] The examiner notes that Zeng teaches the application of a SoftMax function after the piecewise convolutional neural network).
aggregate the fourth vector with other vectors associated with other entities to determine relations between the particular entity and the other entities ([page 1757, Para. 3.4] Each output can then be interpreted as the confidence score of the corresponding relation. This score can be interpreted as a conditional probability by applying a SoftMax operation. The examiner notes that the relation between the entities is determined based on a confidence score).

Regarding claim 12, Zeng teaches The system of claim 11, wherein the aggregation comprises an application of a network-in-network layer over the fourth vector and the other vectors ([page 1757, Para. 3.4] Each output can then be interpreted as the confidence score of the corresponding relation. This score can be interpreted as a conditional probability by applying a SoftMax operation).

Regarding claim 13, Zeng teaches The system of claim 8 wherein the conversion comprises separation of a portion of a predicted unary relation into a binary relation and an argument ([Page 1755, Para. 2] Inspired by Zeng et al. (2014), we propose the use of PCNNs with Multi-instance learning to automatically learn features for distant supervised relation extraction. The examiner notes that Zeng teaches the extraction of relations from instances. The examiner interprets such relation extraction to be the claimed conversion into a relation and argument).

Regarding claim 14, Zeng teaches The system of claim 8, wherein the processor is configured to: receiving, by the processor, a particular entity among the unannotated corpus and identifying, by the processor, a particular unary relation among a set of unary relations defined by the model ([Page 1758, Para. 4.1] We evaluate our method on a widely used dataset that was developed by (Riedel et al., 2010) and has also been used by (Hoffmann et al., 2011; Surdeanu et al., 2012). This dataset was generated by aligning Freebase relations with the NYT corpus, with sentences from the years 2005-2006 used as the training corpus and sentences from 2007 used as the testing corpus. Following previous work (Mintz et al., 2009), we evaluate our method in two ways: the held-out evaluation and the manual evaluation. The held-out evaluation only compares the extracted relation instances against Freebase relation data and reports the precision/recall curves of the experiments. In the manual evaluation, we manually check the newly discovered relation instances that are not in Freebase. The examiner notes that Zeng teaches the use of a model that predefines a set of relations between entities).

Regarding claim 15, Zeng teaches Regarding claim 8, Zeng teaches A computer program product for populating a knowledge graph, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of a device to cause the device to: identify a set of data in a knowledge graph ([Page 1758, Para. 4.2.1] In this paper, we use the Skip-gram model (word2vec)5 to train the word embeddings on the NYT corpus. Word2vec first constructs a vocabulary from the training text data and then learns vector representations of the words. The examiner notes that Zeng teaches selecting a dataset from the word2vec model).
Identify a plurality of portions of an unannotated corpus, wherein a portion includes at least one entity ([Page 1758, Para. 4.1] This dataset was generated by aligning Freebase relations with the NYT corpus, with sentences from the years 2005-2006 used as the training corpus and sentences from 2007 used
as the testing corpus. The examiner notes that Zeng teaches selecting sentences from different years of the NYT corpus).
Cluster the plurality of portions into at least one data set based on the at least one entity of the plurality of portions ([Page 1758, Para. 4.1] We evaluate our method on a widely used dataset that was developed by (Riedel et al., 2010) and has also been used by (Hoffmann et al., 2011; Surdeanu et al., 2012). This dataset was generated by aligning Freebase relations with the NYT corpus, with sentences from the years 2005-2006 used as the training corpus and sentences from 2007 used as the testing corpus. The examiner notes that Zeng teaches the use of a dataset that is created from sentences from the NYT corpus).
Train a model using the at least one data set and the set of data identified from the knowledge graph ([Page 1758, Para. 4.2.1] In this paper, we use the Skip-gram model (word2vec)5 to train the word embeddings on the NYT corpus.
Apply the model to a set of entities in the unannotated corpus to predict unary relations associated with the set of entities ([Figure 3] The architecture of PCNNs (better viewed in color) used for distant supervised relation extraction, illustrating the procedure for handling one instance of a bag and predicting the relation between Kojo Annan and Kofi Annan).

    PNG
    media_image1.png
    528
    1145
    media_image1.png
    Greyscale

convert the predicted unary relations into a set of binary relations associated with the set of entities ([Page 1756, Para. 3.1.2] In relation extraction, we focus on assigning labels to entity pairs. Similar to Zeng et al. (2014), we use PFs to specify entity pairs. A PF is defined as the combination of the relative distances from the current word to e1 and e2. For instance, in the following example, the relative distances from son to e1 (Kojo Annan) and e2 (Kofi Annan) are 3 and -2, respectively. The examiner notes that Zeng teaches predicting the relations between entities and the relative distances between them).
However, Zeng fails to explicitly teach add the set of binary relations to the knowledge graph.
On the other hand, Nickel teaches add the set of binary relations to the knowledge graph ([Page 11, Para. 3] In this paper, we review a variety of techniques from the SRL community and explain how they can be applied to large-scale knowledge graphs (KGs), i.e., graph structured knowledge bases (KBs) that store factual information in form of relationships between entities. The examiner notes that Zeng and Nickel are both considered to be analogous because they are in the same field of natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zeng’s relation extraction model to incorporate add the set of binary relations to the knowledge graph as taught by Nickel [Page 11, Para. 3] to train a model that can predict new facts given existing facts [Page 11, Para. 4])

Regarding claim 16, Zeng teaches The computer program product of claim 15, wherein the model is a deep neural network comprising at least a piecewise convolutional neural network (PCNN) and a network-in-network (NiN) layer ([Page 1753, Para. 2] In this paper, we propose a novel model dubbed the Piecewise Convolutional Neural Networks (PCNNs) with multi-instance learning to address these two problems. To solve the first problem, distant supervised relation extraction is treated as a multi-instance problem in which the uncertainty of instance labels is taken into account. The examiner notes that Zeng teaches a model that uses a piecewise convolutional neural network, piecewise max pooling, and a SoftMax classifier).

Regarding claim 18, Zeng teaches The computer program product of claim 15, wherein the program instructions are further executable by the processor of the device to cause the device to: identify a first vector in a word embedding table, the first vector including a plurality of objects, and the plurality of objects includes a particular entity ([Figure 3]. The examiner notes that Zeng teaches a word vector).

    PNG
    media_image2.png
    546
    1120
    media_image2.png
    Greyscale
identify a second vector in a position embedding table, the second vector including positions of the plurality of objects relative to the particular entity ([Figure 3] The examiner notes that Zeng teaches a word position vector).
concatenate the first vector with the second vector to produce an third vector ([Figure 3] The examiner notes that Zeng teaches a word vector and a word position vector that are combined into a single vector).
apply a piecewise convolutional neural network (PCNN) to the third vector to produce a matrix ([Figure 3] The examiner notes that Zeng teaches the application of a piecewise convolutional neural network to a combined word/position vector which produces another vector).
apply a fully connected layer on the matrix to produce a fourth vector associated with the particular entity ([Figure 3] The examiner notes that Zeng teaches the application of a SoftMax function after the piecewise convolutional neural network).
aggregate the fourth vector with other vectors associated with other entities to determine relations between the particular entity and the other entities ([page 1757, Para. 3.4] Each output can then be interpreted as the confidence score of the corresponding relation. This score can be interpreted as a conditional probability by applying a SoftMax operation. The examiner notes that the relation between the entities is determined based on a confidence score).

Regarding claim 19, Zeng teaches The computer program product of claim 15, wherein the aggregation comprises an application of a network-in-network layer over the fourth vector and the other vectors ([page 1757, Para. 3.4] Each output can then be interpreted as the confidence score of the corresponding relation. This score can be interpreted as a conditional probability by applying a SoftMax operation).

Regarding claim 20, Zeng teaches The computer program product of claim 15 wherein the conversion comprises separation of a portion of a predicted unary relation into a binary relation and an argument ([Page 1755, Para. 2] Inspired by Zeng et al. (2014), we propose the use of PCNNs with Multi-instance learning to automatically learn features for distant supervised relation extraction. The examiner notes that Zeng teaches the extraction of relations from instances. The examiner interprets such relation extraction to be the claimed conversion into a relation and argument).

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (Distant Supervision for Relation Extraction via Piecewise convolutional neural networks) in view of Nickel (A Review of Relational Machine Learning for Knowledge Graphs) further in view of Galitsky (US20180329879A1)

Regarding claim 3, Zeng teaches The computer-implemented method of claim 1, wherein training the model comprises: identifying, by the processor, at least one unary relation based on the set of data identified from the knowledge graph ([Page 1754, Para. 1] For example, to identify the relation between Steve Jobs and Apple in Figure 1, we need to specify the entities and extract the structural features between them).
However, Zeng fails to explicitly teach labeling, by the processor, at least one portion among the plurality of portions with the at least one unary relation, wherein the labeled portions are assigned as labeled training data to train the model, and unlabeled portions are assigned as unlabeled training data to train the model.
On the other hand, Galitsky teaches teach labeling, by the processor, at least one portion among the plurality of portions with the at least one unary relation, wherein the labeled portions are assigned as labeled training data to train the model, and unlabeled portions are assigned as unlabeled training data to train the model ([0132-0133]  Training data 125 can include a positive training set and a negative training set. Training data 125 includes matching request-response pairs in a positive dataset and arbitrary or lower relevance or appropriateness request-response pairs in a negative dataset. The examiner notes that Zeng and Galitsky are both considered to be analogous because they are in the same field of natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zeng’s relation extraction model to incorporate labeling, by the processor, at least one portion among the plurality of portions with the at least one unary relation, wherein the labeled portions are assigned as labeled training data to train the model, and unlabeled portions are assigned as unlabeled training data to train the model as taught by Galitsky [0132-0133] to overcome any problems due to training the model to determine a similarity between pairs of questions and answers [0133]).

Regarding claim 10, Zeng teaches The system of claim 8, wherein the processor is configured to: identify at least one unary relation based on the set of data identified from the knowledge graph ([Page 1754, Para. 1] For example, to identify the relation between Steve Jobs and Apple in Figure 1, we need to specify the entities and extract the structural features between them).
However, Zeng fails to explicitly teach label at least one portion among the plurality of portions with the at least one unary relation, wherein the labeled portions are assigned as labeled training data to train the model, and unlabeled portions are assigned as unlabeled training data to train the model.
On the other hand, Galitsky teaches teach label at least one portion among the plurality of portions with the at least one unary relation, wherein the labeled portions are assigned as labeled training data to train the model, and unlabeled portions are assigned as unlabeled training data to train the model ([0132-0133]  Training data 125 can include a positive training set and a negative training set. Training data 125 includes matching request-response pairs in a positive dataset and arbitrary or lower relevance or appropriateness request-response pairs in a negative dataset. The examiner notes that Zeng and Galitsky are both considered to be analogous because they are in the same field of natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zeng’s relation extraction model to incorporate label at least one portion among the plurality of portions with the at least one unary relation, wherein the labeled portions are assigned as labeled training data to train the model, and unlabeled portions are assigned as unlabeled training data to train the model as taught by Galitsky [0132-0133] to overcome any problems due to training the model to determine a similarity between pairs of questions and answers [0133])

Regarding claim 17, Zeng teaches The computer program product of claim 15, wherein the program instructions are further executable by the processor of the device to cause the device to: identify at least one unary relation based on the set of data identified from the knowledge graph ([Page 1754, Para. 1] For example, to identify the relation between Steve Jobs and Apple in Figure 1, we need to specify the entities and extract the structural features between them).
However, Zeng fails to explicitly teach label at least one portion among the plurality of portions with the at least one unary relation, wherein the labeled portions are assigned as labeled training data to train the model, and unlabeled portions are assigned as unlabeled training data to train the model.
On the other hand, Galitsky teaches teach label at least one portion among the plurality of portions with the at least one unary relation, wherein the labeled portions are assigned as labeled training data to train the model, and unlabeled portions are assigned as unlabeled training data to train the model ([0132-0133]  Training data 125 can include a positive training set and a negative training set. Training data 125 includes matching request-response pairs in a positive dataset and arbitrary or lower relevance or appropriateness request-response pairs in a negative dataset. The examiner notes that Zeng and Galitsky are both considered to be analogous because they are in the same field of natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zeng’s relation extraction model to incorporate label at least one portion among the plurality of portions with the at least one unary relation, wherein the labeled portions are assigned as labeled training data to train the model, and unlabeled portions are assigned as unlabeled training data to train the model as taught by Galitsky [0132-0133] to overcome any problems due to training the model to determine a similarity between pairs of questions and answers [0133])


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johnson (US8140323)
“Johnson teaches a machine learning model for the extraction of information from text”
Voskarides (Learning to Explain Entity Relationships in Knowledge Graphs)
“Voskarides teaches a model for explaining relations between pairs of knowledge graph entities”

Baumgartner (US7581170)
“Baumgartner teaches a model for information extraction from Web pages”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMCY ALGHAZZY whose telephone number is (571)272-8824.  The examiner can normally be reached on M-F 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAMCY ALGHAZZY/           Examiner, Art Unit 2128                                                                                                                                                                                             
/ERIC NILSSON/           Primary Examiner, Art Unit 2122